PD-1232&1233-17
                                               December 18, 2017



        IN THE COURT OF CRIMINAL APPEALS
JOHN B. ISBELL,
     APPELLANT           NO. PD-1232-17 and
V.                       NO. PD-1233-17
THE STATE OF TEXAS,
     APPELLEE


 APPELLANT’S PETITION FOR DISCRETIONARY REVIEW OF
   THE DECISION OF THE COURT OF APPEALS FOR THE
SECOND COURT OF APPEALS DISTRICT OF TEXAS IN CAUSE
 NUMBERS 02-14-00124-CR, AND 02-14-00125-CR AFFIRMING
THE JUDGMENT OF THE TRIAL COURT IN CAUSE NUMBERS
1290119D AND 1290121D IN CRIMINAL DISTRICT COURT NO.
    4 OF TARRANT COUNTY, TEXAS; THE HONORABLE
                MIKE THOMAS, PRESIDING.




                                BARRY G. JOHNSON
                                State Bar. No. 10683000
                                2821 E. Lancaster
                                Ft. Worth, Texas 76103
                                Barrygj@aol.com
                                817-531-9665
                                817-534-9888 FAX
                                Attorney for Appellant
                                barrygj@aol.com
             IDENTITIES OF JUDGE, PARTIES, AND COUNSEL


       The case was tried before Honorable Mike Thomas, Judge, Criminal District

Court No. 4, Tarrant County.

             The parties to the case are Appellant, John B. Isbell, and Appellee,

the State of Texas.


       Mr. J. Steven Bush, 714 Main Street, Suite 200, Fort Worth, texas 76102

represented appellant at trial.

       Ms. Paige Simpson and Ms. Brooke Panuthos, Assistant District Attorneys

of Tarrant County, 400 w. Belknap, Fort worth, Texas 76196, represented the State

of Texas at trial.

       Mr. Barry G. Johnson, 2821 E. Lancaster, Fort Worth, Texas 76103,

represents appellant on appeal.

       Ms. Debra Windsor, Assistant District Attorney of Tarrant County,

400 W. Belknap, Fort Worth, Texas 76196, represents the State of Texas on appeal.




                                           2
                          TABLE OF CONTENTS

                                                                                Page

TABLE OF AUTHORITIES                                                            5

STATEMENT REGARDING ORAL ARGUMENT                                               5

STATEMENT OF THE CASE                                                           5

STATEMENT OF PROCEDURAL HISTORY                                                 5

THE COURT OF APPEALS OPINION                                                    6

QUESTION FOR REVIEW

Where multiple offenses occurring over two days cases are consolidated and
where the only evidence directly connecting the appellant to the July 17 of-
fenses is accomplice witness testimony, did the court of appeals err in hold-
ing that (1) appellant was not harmed by the consolidation, and (2) appellant
was not harmed in the July 18 cases by the failure to give an accomplice wit-
ness instruction concerning the day one cases ?

REASONS FOR GRANTING REVIEW

In this case of first impression, two similar offenses occurRed on consecutive
days, and since the appellant did not get the benefit of a required accomplice
witness instruction on the day one cases, the evidence connecting him with the
day one offenses was prejudicial to him when the jury considered his intent to
harm an officer on the day two offenses. The interrelationship of the error in
consolidating the cases and the error in failing to give an accomplice witness
instruction on the day one cases should require reversal.
                                                                               6

ARGUMENT                                                                        6

      The court of appeals erred in holding appellant was not harmed by the
consolidation and failure to give an accomplice witness instruction.

                                         3
CONCLUSION                                   11

PRAYER                                       11

CERTIFICATE OF COMPLIANCE                    13

CERTIFICATE OF SERVICE                       13

COURT OF APPEALS OPINION……………………………………..Appendix




                            4
                               INDEX OF AUTHORITIES
 CASES                                                                   PAGE

 Blake v. State, 971 S.W.2d 451, 454 (Tex. Crim. App. 1998),…………..10

 Lla mas v. State ,12 S.W.3d 469(Tex. Crim. App. 2000)………….8


               STATEMENT CONCERNING ORAL ARGUMENT
       Appellant does not request oral argument on the issue of the grant or denial

 of the petition for review.


                           STATEMENT OF THE CASE


      Appellant was charged by four separate indictments with the felony offenses

of attempted capital murder (tried on the lesser offense of aggravated assault on a

public servant (and for using a deadly weapon), evading arrest or detention using a

vehicle(and for using a deadly weapon), assault on a public servant, and deadly

conduct. Appellant entered a plea of not guilty to each charge, the court consolidated

the cases for trial upon motion of the state, over objection of appellant, and trial was

held before a jury, which found appellant guilty of all charges and found the special

issue of using a deadly weapon to be true.

      Sentencing was before the Court, which sentenced Appellant to forty-five

years confinement for assault on a public servant, twenty years for deadly conduct,

forty-five years for assault on a public servant, and twenty years for evading arrest in
                                             5
a vehicle.


                    STATEMENT OF PROCEDURAL HISTORY

       On March 16, 2015, the Court of Appeals reversed and remanded the cases.

 On the state’s Petition for Discretionary review, The Court of Criminal Appeals

 reversed the instant cases and remanded them back to the Court of appeals for

 consideration of other grounds of error on November 2, 2016. On August 17,

 2017, the Court of Appeals affirmed the convictions in its Opinion Following

 Remand and Motion for Rehearing. A subsequent motion for rehearing was denied

 on September 14, 2017.




                                         6
                      THE COURT OF APPEALS OPINION

      The Court of appeals held that Appellant was not harmed by the consolidation

because , if the cases had been tried separately, the evidence of the July 17 events

would have been admissible as contextual evidence, and if no accomplice witness

instruction was given in the seperate trial, appellant would be unable to shoW harm

as to that error if convicted of the July 18 offenses.

      The court noted that there was much non-accomplice testimony concerning the

July 18 offenses.

       .                  QUESTIONS FOR REVIEW

       Was the court of appeals correct in holding that Appellant was not harmed

 by consolidation of the cases and was not harmed by the failure to give an

 accomplice witness instruction ?

                    REASONS FOR GRANTING REVIEW

      Appellant contends that this court should give consideration to granting the

 petition because it concerns an important question of state law that should be

 decided by this court, specifically the interaction between the consolidation of

 cases rule, 3.04 (a) Texas Code of Criminal Procedure, and the accomplice witness

 rule, and whether harm caused by errors with respect to both of these matters can

 be cumulatively considered.



                                            7
                           ARGUMENT

  On July 17, 2012, a high speed police chase occurred, and shots

were fired fro m t he fleeing J eep. On July 18, 2012, the sa me Jeep

was again involved in a pol ice chase, after which a ppellant was

arrested after exiting th e vehicle. Appellant was charged with two

cases fro m Jul y 1 7, and t wo cases fro m Jul y 18. The only evidence

linking appellan t to t he July 17 ch ase was testimon y fro m

acco mplice, Ja mi e Hane y, who testified that both she and Isb ell

were in the Jeep during both chases . Isbell appeals his convictions

for the July 18 offenses in this appeal.

  The right to severance of cases rests upon two legitimate

concerns: (1) that the jur y ma y convict a "bad man" who deserves

to be punished —not because he is guilty of the crime charged but

because of his prior or subsequent misdeeds —and (2) that the jur y

will infer that, because the accused co mmitted ot her cri mes, he

probably co mmitt ed the cri me char ged. Lla mas v. St ate, 12 S.W.3d
469 (Tex. Cri m. App. 2000).

     The purpose of the acco m plice witness instruction is to

protect an accused fro m conviction based solely on the testimon y
                                   8
of a person involved in an offense who ma y have incentive to

mini mize his/her own involvement, and to exaggerate or invent the

involvement of a nother person.

    In this case the courts have found that Article 304 (a) was

violated in that the cases should not have been consolidate d for

trial over appellant’s objection (Second Co urt Opinion, p. 9), and

that the trial co urt erred in failing to gi ve an accomplice witness

instruction to the jur y. ( Opinion, p. 5)) The court found that

appellant was not har med b y the er rors in these cases.

    Appellant contends that these errors taken together resulted in

an unfair trial, and violated the substantial rights of appellant.

    With regard to consolidation, the court held that the

acco mplice witness testimon y of Ja mie Hane y conc erning the the

July 17 offenses would have been ad missible as “co ntextual

evidence” relevant to the July 18 offenses. Opinion, p. 9.

    Interest ingly, the Court of Appeals assumes a “h yp othetically

incorrect” jury c harge in making this determination. The court sets

out a scenario under which the July 18 cases are tri ed separately

fro m the July 17 cases (as this court confirmed should have

happened in its opinion on Septembe r2, 2016 , in PD-0470 -15). The


                                   9
court further assumes that no accomplice witness instruction would

be given, and that , as a result, appellant would have no reversible

error because Isbell would be unable to show har m. Opinion, p.9.

     Appellant asks this cou rt to assume that under s uch a scenar io

a correct jur y cha rge including an acco mplice witness instruction

concerning the extraneous offenses of July 17 would be given.

Under such circumstances appellant contends that the hypothetical

jur y would not have been able to consider the July 17 offenses

because there would have been no corroboration of the Jam ie

Hane y testi mon y connecting appellant wi th the July 17 offenses.

     Regarding the acco mplice witness rule, i n Blake v. State, 971
S.W.2d 451, 454 (Tex. Crim. App. 1998), the Texas Court of Criminal Appeals

held, “[This] rule reflects a legislative determination that accomplice testimony

implicating another person should be viewed with a measure of caution, because

accomplices often have incentives to lie, such as to avoid punishment or shift

blame to another person.” In conducting a sufficiency review under the accomplice

witness corroboration rule, then, a reviewing court must “eliminate the accomplice

testimony from consideration and then examine the remaining portions of the

record to see if there is other evidence that tends to connect the accused with the

commission of the crime.”


                                          10
     Appellant contends that he was harmed by the consolidation because of the

prejudice to the July 18 cases caused by the evidence of the July 17 cases. On July

17, accomplice witness Haney testified that as she drove the jeep, appellant fired

shotgun blasts at police vehicles chasing the Jeep. Reperter’s record, V. _ , P. _

No evidence other that Haney’s testimony connected Appellant to the July 17

offenses.

     With respect to the July 18 offenses, Appellant concedes that there is

significant evidence of Appellant’s guilt of the offense of Evading Arrest in a

Vehicle. But appellant asserts that the evidence of his intent to assault an officer

with his vehicle during the course of the evasion is far from oberwhelmimg, and is,

in fact, ambiguous.

     Appellant’s actions in driving the vehicle were arguably done in an attempt

to evade arrest, rather than to cause harm to an officer.

     Extreme harm and prejudice to appellant was caused by the admission of the

accomplice testimony about the July 17 events concerning firing a shotgun at

pursuers of the Jeep. Once the jury heard about the July 17 shotgun blasts, without

the caution mandated by the limiting instruction of the accomplice witness

instruction, conviction of the aggravated assault on a public servant was was

virtually assured, as was the special issue as to using a deadly weapon. A person

who would fire a shotgun at pursuing officers would be more than willing to run an


                                          11
officer down with a vehicle, the jury no doubT concluded. If the proper accomplice

witness instruction had been given, the jury would not have been able to consider

the July 17 evidence, since there was no corroboration at all of Haney’s testimony.




                                      CONCLUSION

        The court of appeals erred in its holding that Ap p e l l a n t wa s n o t

h a r me d b y t h e c o n s o l i d a t i o n o f t h e c a s e s a n d t h e l a c k o f

a c c o mp l i c e wi t n e s s i n s t r u c t i o n .


                                            PRAYER

        Appellant prays that this court reverse and remand both convictions, or in

the alternative, to reverse and remand the aggravated assault on a police officer

conviction, and to remand it for a new trial, and for such other relief as he may

show himself to be entitled.

                                                               Respectfully submitted,
                                                                /s/_Barry G. Johnson
                                                             Barry G. Johnson
                                                             SB#
                                                             106830002821
                                                             2821 E.Lancaster
                                                          Fort Worth, Texas 76103 817-
                                                          531-9665
                                                          817-534-9888 FAX
                                                          barrygj@aol.com
                                                    Attorney for Appellant
                                                          12
CERTIFICATE OF COMPLIANCE
       I hereby certify that this document complies with the requirements of
Tex.R.App.P. 9.4(e) because it has been prepared with conventional typeface no
smaller than 14 point for text. This document also complies with the word count
limitations of Rule 9.4(i)(1) because it contains 2,034 words, excluding any parts
exempted by Rule 9.4(i)(1), as computed by Microsoft Word, the computer
software used to prepare the document.


                                            /s/Barry G. Johnson
                                            Barry G. Johnson



                         CERTIFICATE OF SERVICE
      I hereby certify that I have served a copy of the foregoing document upon
Debra Windsor , Attorney for Appellee, by eserve, and upon the State Prosecuting
Attorney, by eserve, on this the 13th day of December, 2017.


                                            /s/Barry G. Johnson
                                            Barry G. Johnson




                                       13
JOHN B. ISBELL

THE STATE OF TEXAS

COURT OF APPEALS SECOND DISTRICT OF TEXAS FORT WORTH
NO. 02-14-00124-CR NO. 02-14-00125-CR

V.

----------

APPELLANT

STATE

FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY TRIAL
COURT NOS. 1290119D, 1290121D

----------




                                  14
1




    15
----------
Appellant John B. Isbell filed a motion for rehearing regarding the court’s

opinion and judgment issued May 25, 2017. Although we deny his motion, we
withdraw the opinion and judgment previously issued and substitute the following in
their place. See Tex. R. App. P. 49.




                                          16
1




    17
On remand, we are asked to determine if appellant Isbell suffered harm because
the offenses of aggravated assault and evading arrest or detention, occurring on
July 18, 2012, were consolidated for trial with two offenses occurring on July 17,
2012—aggravated assault on a public servant and deadly conduct. We also must
decide if the State’s jury arguments were improper and, if so, harmful to Isbell.
Because the consolidated trial did not harm Isbell and because the challenged jury
arguments were permissible, procedurally defaulted, or harmless, we affirm the trial
court’s judgments.




                                         18
2




    19
On July 17, 2012 at approximately 7:40 a.m., Officer Steven Graves with the Azle
Police Department ran a routine license-plate check on a Jeep stopped at a red
light and discovered that a warrant was attached to the car for Jonathan Garret, a
white male born in 1972. In the Jeep, Graves saw a woman in the driver’s seat,
later identified as Jamie Haney, and a white man in the front passenger seat whom
Graves believed was about the same age given for Garret. Graves turned on his
patrol car’s red and blue lights to initiate a traffic stop, but




                                        20
2




    21
relevant facts, we feel it necessary to recount them again to provide context for our
discussion of the legal issues that have been remanded to this court. See Isbell v.
State, Nos. 02-14-00124-CR, 02-14-00125-CR, 02-14- 00126-CR, 02-14-00127-
CR, 2015 WL 1407749, at *1–2 (Tex. App.—Fort Worth Mar. 26, 2015) (mem. op.,
not designated for publication), aff’d in part and rev’d in part, Nos. PD-0469-15, PD-
0470-15, PD-0471-15, PD-0472-15, 2016 WL 6520211, at *1–2 (Tex. Crim. App.
Nov. 2, 2016) (unpublished op.).




2

turned on the siren after the Jeep did not stop. Haney turned on her blinker as if
she were pulling over, and Graves saw the passenger turn around and aim a
shotgun at him. Graves swerved to avoid any gunfire, called for backup, and
continued to follow the Jeep with his lights and siren on. The Jeep reached a speed
of 85 miles per hour through speed-limit zones that ranged from 40 to 60 miles per
hour and frequently drove on the shoulder to pass other cars. Graves saw the
passenger ―leaning outside the passenger’s side window with the shotgun waving it
around, so pointing it back at [Graves], pointing it all over the place.‖ Graves
eventually lost sight of the Jeep in traffic.

Kelly Orr, who had been driving to work that morning, saw the Jeep come up
behind her and heard a loud booming noise. The car was driving ―[e]rratically,
aggressive, in and out of traffic,‖ eventually crossing a grassy median into the other
direction of traffic. Orr later discovered bullet holes in her rear bumper and license
plate. Azle police received information that a shotgun had been thrown out of a
vehicle being pursued. They recovered the shotgun from the road along with a
spent shell and a damaged shell in a different location. A firearm and toolmark


                                          22
examiner later was able to determine that the spent shell had been fired from the
found shotgun.

Around 9:00 p.m. the next evening—July 18, 2012—Haltom City Police Sergeant
Cody Phillips saw the Jeep, which he identified based on a bulletin from the Azle
Police Department, parked in a residential area. The Jeep began to drive off and
accelerated quickly after Phillips attempted to pull the Jeep over.

3




                                        23
Phillips and two additional police officers in separate cars chased the Jeep for




                                          24
     3




25
about 70 miles per hour in 30-mile-per-hour zones, ran into cars on the highway,
jumped medians, and reached speeds of about 115 or 125 miles per hour. During
the chase, the driver of the Jeep—Isbell—turned the car’s headlights off. The Jeep
spun out trying to turn and drove down the wrong side of the road into oncoming
traffic. It also rammed a Haltom City police patrol car while an officer—Officer
Robert Parsons—was inside. The Jeep eventually hit a mailbox in front of a house
and came to a stop. Haney, who was in the front passenger seat, and Isbell got out
and began running. Both were eventually caught and arrested. Haney admitted that
on July 17, Isbell had a shotgun in the car and that it ―went off‖ while she was
pursued by Graves.

B. PROCEDURAL

Isbell was charged by indictment for aggravated assault on a public servant with a
shotgun on July 17, deadly conduct on July 17, evading arrest or detention with a
vehicle on July 18, and aggravated assault on a public servant with a vehicle on
July 18. The trial court granted the State’s motion to consolidate the four offenses
for trial over Isbell’s objection. At trial, Haney identified Isbell as her male
passenger on July 17. A jury found Isbell guilty on all




                                         26
3




    27
four counts. The trial court assessed his punishment at concurrent terms of forty-
five, twenty, twenty, and forty-five years’ confinement, respectively.

On appeal, we held that the trial court erred by failing to instruct the jury on the
accomplice-witness rule because no evidence linked Isbell to the July 17 events
other than Haney’s testimony. Isbell, 2015 WL 1407749, at *3. Because we
concluded that this error egregiously harmed Isbell and that this harm permeated
the entire trial, we reversed each of the trial court’s judgments and remanded for a
new trial. Id. The court of criminal appeals agreed that the absence of the
requested accomplice-witness instruction egregiously harmed Isbell in connection
with the July 17 offenses—aggravated assault on a public servant with a shotgun
and deadly conduct—but disagreed that this same error egregiously harmed him in
connection with the July 18 offenses—evading arrest or detention with a vehicle
and aggravated assault on a public servant with a vehicle:

In his brief in the court of appeals, Isbell claimed that he was egregiously harmed
because Haney’s testimony was the only evidence the jury could have relied on to
convict him of the . . . July 17 offenses. He did not claim that he was harmed by the
omission [of the accomplice-witness instruction] as it related to the July 18
offenses. . . . Because we conclude the reliable non-accomplice evidence
overwhelmingly connects Isbell to the July 18 offenses, we hold that he was not
egregiously harmed by the accomplice-witness instructions’ omission as to those
offenses [i.e., the July 18 offenses].

5




                                         28
Isbell, 2016 WL 6520211, at *3. Accordingly, the court of criminal appeals affirmed
our judgments regarding the July 17 offenses, but remanded the July 18 offenses




                                         29
     4




30
II. CONSOLIDATION

Isbell first argues that the trial court erred by granting the State’s motion to
consolidate the four offenses for trial. He asserts he was harmed because facts
regarding the July 17 offenses were heard by the same jury, eviscerating his
defense to the July 18 offenses, which ―was that he did not intend to drive toward
the officer . . . and did not intend to ram [his] vehicle . . . but instead was intending
to flee.‖ The State agrees that the July 17 offenses should have been tried
separately from the July 18 offenses, but asserts that Isbell was not harmed by the
error. See Tex. Penal Code Ann. § 3.04(a) (West 2011).

Because the trial court erred by denying Isbell his absolute right to separate trials
upon request, we review the error under the nonconstitutional harm analysis and
disregard it unless it adversely affected Isbell’s substantial rights. See Tex. R. App.
44.2(b); Werner v. State, 412 S.W.3d 542, 547 (Tex. Crim. App. 2013). Isbell
argues that he was harmed because the jury’s consideration of the July 17 events,
admitted through Haney’s testimony, ―made




                                            31
4




    32
challenges the trial court’s consolidation of the July 18 offenses with the July 17
offenses for trial over his objection and the propriety of the State’s jury arguments.
These issues were also raised in his original brief directed to all four convictions.




6

it much more likely that the jury would believe that he intended to threaten or harm
Officer Parsons with the vehicle on July 18.‖

In assessing harm, we look to the entire record. See Werner, 412 S.W.3d at 547.
The court of criminal appeals has explained that harm will most likely result if the
State tries ―apples‖ offenses with ―oranges‖ offenses—offenses that have no
overlap of evidence and are similar only in the fact that the defendant committed
both. Id. at 548–49. But if ―there is a substantial overlap of evidence between the . .
. charges‖ and if evidence of one offense would be admissible in a separate trial for
the other offense for reasons other than to show the defendant ―was a bad man
who had acted badly before,‖ the error in failing to sever ―is most likely to be
harmless.‖ Id. Indeed, the overlap of evidence that would have been admissible
had the trials been severed is the most important factor in deciding harm even
though we are to review the entire record. See id. at 549; Walls v. State, No. 03-12-
00055-CR, 2014 WL 1208017, at *3 (Tex. App.—Austin Mar. 20, 2014, no pet.)
(mem. op., not designated for publication).

Here, the evidence of the July 17 offenses would have been admissible at a
separate trial for the July 18 offenses. Isbell and Haney were in a Jeep on July 17
that evaded detention and involved the passenger—Isbell—waving a shotgun at
the pursuing officer. The next day, Isbell was seen driving the same Jeep, with
Haney as a passenger, and an officer tried to pull the Jeep over based on a police

                                          33
bulletin regarding the July 17 offenses. Isbell led these officers on a high- speed
chase, ramming into several cars on the freeway and an occupied police

7

car. After Isbell ran into a mailbox, he and Haney unsuccessfully attempted to flee
on foot.

As the State points out, these offenses were ―intermixed, or blended with one
another,‖ and provided context for each other; thus, the July 17 offenses would
have been admissible at a separate trial of the July 18 offenses. Wyatt v. State, 23
S.W.3d 18, 25 (Tex. Crim. App. 2000). The fact that Phillips attempted to stop the
Jeep on July 18 and that Isbell immediately sped away required explanation,
justifying admission of the July 17 events as necessary to the jury’s understanding
of the July 18 events and to elements of the resulting offenses. See Tex. R. Evid.
403, 404(b); Devoe v. State, 354 S.W.3d 457, 469–70 (Tex. Crim. App. 2011);
Beltran v. State, 517 S.W.3d 243, 248–49 (Tex. App.—San Antonio 2017, no pet.);
Fruge v. State, Nos. 03-14-00722-CR, 03-14-00723-CR, 03-14-00724-CR, 2015
WL 7969209, at *5 (Tex. App.—Austin Dec. 3, 2015, pet. ref’d) (mem. op., not
designated for publication); Parks v. State, 463 S.W.3d 166, 171–72 (Tex. App.—
Houston [14th Dist.] 2015 no pet.). Further, the evidence of the July 17 offenses
would have rebutted Isbell’s admitted theory that his hitting the police car on July
18 was an accident. See Powell v. State, 63 S.W.3d 435, 438 (Tex. Crim. App.
2001).

On rehearing, Isbell argues that he was harmed by the consolidation of the four
offenses for trial because he did not receive an accomplice-witness instruction
regarding the July 17 events admitted as extraneous-offense evidence regarding
the July 18 offenses. In other words, he asserts that had the offenses

8

not been consolidated for trial, he would have been entitled to an accomplice-
witness instruction in the trial of the July 18 offenses directed to Haney’s testimony
regarding the contextual, extraneous-offense evidence—her testimony regarding
the July 17 events. But even if the July 18 offenses had been tried separately, if
Haney’s testimony regarding the July 17 events had been admitted as contextual
evidence for the July 18 offenses, and if Isbell had been erroneously denied an
accomplice-witness instruction directed to Haney’s testimony regarding the July 17
events, Isbell would be unable to show harm arising from the erroneous
consolidation affecting his substantial rights. See Tex. R. App. P. 44.2(b).

As stated by the court of criminal appeals, much non-accomplice evidence
connected Isbell to the July 18 offenses:

                                          34
The evidence, including several officers’ testimony and dash-cam video,
established that Isbell, with Haney beside him, led police on a high-speed chase.
After ramming the Jeep into a police car while an officer was behind the wheel and
crashing into a mailbox, Isbell and Haney abandoned the car and fled on foot. After
a brief chase through a neighborhood, the two were apprehended. The officers
positively identified Isbell as the Jeep’s driver on July 18.

Isbell, 2016 WL 6520211, at *3. The court of criminal appeals expressly found that
this ―credible and reliable‖ evidence was ―quite compelling‖ and ―convincingly
connect[ed]‖ Isbell to the July 18 offenses. Id. Accordingly, the absence of an
accomplice-witness instruction directed to Haney’s extraneous, contextual
evidence would not result in harm affecting Isbell’s substantial rights as to his

9

convictions for the July 18 offenses, which were the only offenses remanded to this
court and were supported by ―compelling‖ non-accomplice evidence. Id.; see
Werner, 412 S.W.3d at 549–51 (―Overwhelming evidence of guilt is a relevant
factor in any Rule 44.2(b) harm analysis, and, considering the overwhelming
evidence that proved the April incident, any evidence of the significantly less
threatening July incidents would have impacted the jurors’ deliberations only
marginally, if at all.‖ (footnote omitted)); Torres v. State, No. 01-13-00300-CR, 2014
WL 4374119, at *3–4 (Tex. App.—Houston [1st Dist.] Sept. 4, 2014, pet. ref’d)
(mem. op., not designated for publication) (―Because the same evidence would
have been admissible had the charges been severed and nothing else in the record
shows that the erroneous consolidation affected appellant’s substantial rights, we
find that the trial court’s refusal to sever was harmless error.‖); cf. Green v. State,
495 S.W.3d 563, 570–71 (Tex. App.—Houston [1st Dist.] 2016, pet. ref’d) (holding
failure to give accomplice-witness instruction not egregiously harmful because
―strong‖ non-accomplice evidence connected defendant to crime). We overrule this
issue.

III. JURY ARGUMENT

In his next issue, Isbell asserts that the State made three improper closing
arguments to the jury, which harmed him. To be permissible, the State’s jury
argument must be (1) a summation of the evidence, (2) a reasonable deduction
from the evidence, (3) an answer to argument of opposing counsel, or (4) a plea

10

for law enforcement. Davis v. State, 329 S.W.3d 798, 821 (Tex. Crim. App. 2010).
We overrule this issue for the following reasons.


                                          35
A. ARGUMENT REGARDING PHILLIPS

Isbell first complains that the State impermissibly shifted the burden of proof to him
by arguing that his attorney could have questioned Phillips regarding his status as
a certified peace officer, which was an element of the offense of evading arrest or
detention. He also asserts that portions of this argument impermissibly attacked
Isbell’s counsel and, thus, Isbell indirectly. After Isbell’s counsel, during his closing
jury arguments, questioned Phillips’s status as a certified peace officer, the State
addressed the contention:

Just to get one thing out of the way right now, Officer Phillips testified he is a
certified peace officer. You have a definition in the jury charge, if you need it, in
case you didn’t know what a peace officer meant. That’s what the definition is.
Officer Phillips has testified, I am a certified peace officer. That is sufficient for you-
all to know he’s a licensed police officer lawfully discharging his duties. . . . Officer
Phillips testified. I [met] that definition.

He was not crossed on any additional questions. If Defense counsel wanted to
challenge the idea that Officer Phillips is not a certified peace officer, he could have
done so. He did not. That is because Officer Phillips is a lawfully licensed peace
officer. And I ask you not to get hung up on something so ridiculous as that.

Isbell raised no objection to this argument at trial and does not contend on appeal
that he did so. Absent an objection to jury argument at trial, nothing is presented for
review. Threadgill v. State, 146 S.W.3d 654, 667 (Tex. Crim. App. 2004). Even if
preserved, these arguments are meritless—the State may rebut defense counsel’s
argument attacking the State’s evidence without shifting the

11

burden of proof or impermissibly attacking the defendant through his counsel. See
Jackson v. State, 17 S.W.3d 664, 674 (Tex. Crim. App. 2000); Coble v. State, 871
S.W.2d 192, 205 (Tex. Crim. App. 1993).

B. ARGUMENT REGARDING LAWFULNESS OF TRAFFIC STOP

Isbell next argues that the State impermissibly argued outside the record and
misstated the law through the following jury argument, to which Isbell objected and
which occurred immediately after the State’s ―ridiculous‖ comment:

When you go through and you look at the law that the Judge gives you . . . you will
not see anywhere in there anything about an illegal traffic stop [on July 18]. And the
reason for that is that if this were an illegal traffic stop, we wouldn’t be here on this
charge. If Officer Gilley - -

                                            36
[Counsel for Isbell]: Objection, Your Honor. I’m going to say that’s outside the
record. It’s for the jury to decide whether the stop was reasonable - - or illegal
under the circumstances, alleged in the indictment.

THE COURT: Overruled.

[Prosecutor]: If Officer Gilley and Officer Parsons and Officer Michlitsch and Officer
Phillips were illegally trying to detain [Isbell], we would not be here on those
charges.

[Counsel for Isbell]: I’m going to object - -

[Prosecutor]: The Judge is the judge of the law.

[Counsel for Isbell]: I’m going to object again because that’s a misstatement of the
law. It’s for them to decide whether the - - the facts have been proved or not. And
the question is whether it’s been proved and not whether it’s illegal.

THE COURT: Overruled.
[Counsel for Isbell]: She’s misstating the law applicable to the case. THE COURT:
Overruled.

12

[Prosecutor]: This is not an illegal traffic stop. If it were, we wouldn’t be here. That’s
what I keep telling you. Because if it were, the Judge would have made that
decision and we wouldn’t be here.

Isbell is correct that the argument was a misstatement of the law. The trial court
could not have determined pretrial the lawfulness of the July 18 traffic stop because
that fact was an element of evading arrest. See Tex. Penal Code Ann. § 38.04(a);
Woods v. State, 153 S.W.3d 413, 415 (Tex. Crim. App. 2005).

But Isbell again is entitled to no relief. First, he failed to preserve the error for our
review because he did not object after the prosecutor made the same argument for
the third time nor had he previously asked for a running objection to the argument.
See Miller v. State, No. 02-13-00194-CR, 2015 WL 1775657, at *2 (Tex. App.—
Fort Worth Apr. 16, 2015, no pet.) (mem. op., not designated for publication)
(collecting cases and holding that appellant’s failure to object to same argument by
the State, which was repeated after appellant’s objection overruled, forfeited any
error in the argument).

Second, this error, even if preserved, did not affect Isbell’s substantial rights and
must be disregarded. See Tex. R. App. P. 44.2(b). The State introduced evidence

                                            37
that Phillips attempted to stop the Jeep based on the Azle Police Department’s
bulletin regarding the July 17 incident, which was a reasonable justification for the
attempted stop. See United States v. Hensley, 469 U.S. 221, 232 (1985); Davis v.
State, 947 S.W.2d 240, 244 (Tex. Crim. App. 1997). As the court of criminal
appeals recognized, the State’s case regarding

13

the July 18 offenses was strong, preventing a conclusion that this remark by the
State was harmful to Isbell in light of the entire record. See Denton v. State, 920
S.W.2d 311, 312–13 (Tex. Crim. App. 1996); Orona v. State, 791 S.W.2d 125, 130
(Tex. Crim. App. 1990); Guy v. State, 160 S.W.3d 606, 617–18 (Tex. App.— Fort




                                          38
Worth 2005, pet. ref’d). Indeed, Isbell does not suggest in his brief how prejudice




                                          39
5




    40
C. ARGUMENT FOR JURY TO “ENFORCE THE LAW”

Isbell’s final jury-argument contention is directed to comments the State made in
response to Isbell’s counsel’s argument that the high-speed chase on July 18 was
overkill based on a traffic violation:

[The attempted stop on July 18] is what you would expect of your police officers,
because they are the only ones that keep us safe. They’re the ones who are
charged with dealing with dangerous criminals, like this guy, who thinks he can run
from the police and come in here and argue, well, because the police were
committing some dangerous acts, I should get away. Please reward me because I
was dangerously driving on the roads, I was colliding with other vehicles, but the
police should stop at that point, because then it becomes unsafe for everyone if the
police are driving that way.

Defense counsel is asking you to disregard the law. I’m asking you to enforce the
law. And if you believe - -

[Counsel for Isbell]: Your Honor, I’m going to object to the argument that I’m asking
the jury to disregard the law. The standard on a motion to suppress is whether the
Defense has proved that the search is illegal. The




                                         41
5




    42
however, Isbell should have at least ―suggest[ed] in light of [the] record, how
prejudice may or may not have occurred.‖ Ovalle v. State, 13 S.W.3d 774, 787
(Tex. Crim. App. 2000) (quoting Wayne R. LaFave & Jerold H. Israel, Criminal
Procedure 1165 (2d ed. 1992)).




14

standard at trial is whether the prosecution has proved that the search is legal.
They’re completely different standards of proof. They’re trying to put the burden on
me, and I’m going to object to improper argument by the State.

THE COURT: Your objection is noted. Thank you. [Counsel for Isbell]: I need a
ruling on the objection. THE COURT: It’s overruled.

Isbell again asserts the State’s argument that Isbell was asking the jury to
disregard the law while the State urged enforcement shifted the burden of proof to
Isbell. An assertion by the State that the defense’s jury argument was an attempt to
circumvent the applicable law does not shift the burden of proof from the State to
the defendant. Cf. Castro v. State, No. 11-14-00095-CR, 2017 WL 922505, at *5
(Tex. App.—Eastland Feb. 28, 2017, no pet.) (mem. op., not designated for
publication) (holding State’s argument that appellant had not shown a prior ―clean
criminal record‖ was not impermissible burden shifting but was response to
appellant’s argument); Tucker v. State, 456 S.W.3d 194, 217– 18 (Tex. App.—San
Antonio 2014, pet. ref’d) (holding State’s argument that jury would have to find
―elaborate scheme‖ to coach complainants was not improper burden shifting but
was response to appellant’s argument they had been coached); Baines v. State,
401 S.W.3d 104, 108–09 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (holding
State’s jury argument that appellant had ―the same subpoena power‖ did not shift

                                         43
the burden of proof). This was a permissible response to defense counsel’s prior
argument.

15

IV. CONCLUSION

Because of the evidentiary overlap between the July 17 and the July 18 offenses,
the trial court’s failure to sever the offenses for trial did not affect Isbell’s substantial
rights. And the challenged jury arguments were either procedurally defaulted,
permissible, or harmless. Therefore, we overrule Isbell’s remaining points and
affirm the trial court’s judgments in the July 18 offenses. See Tex. R. App. P.
43.2(a).

/s/ Lee Gabriel

LEE GABRIEL JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and KERR, JJ.

DO NOT PUBLISH Tex. R. App. P. 47.2(b)

DELIVERED: August 17, 2017

16




                                             44
Envelope Details


  Print this page

  Case # PD-1232&1233-17
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             12/13/2017 10:34:12 PM
   Case Number                            PD-1232&1233-17
   Case Description
   Assigned to Judge
   Attorney                               barry johnson
   Firm Name                              Barry G. Johnson
   Filed By                               barry johnson
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Party Fees                 $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           BGJ criminal
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID
   Order #

   Petition for Discretionary Review
   Filing Type                                            EFileAndServe
   Filing Code                                            Petition for Discretionary Review
   Filing Description                                     Petition for Discretionary Review
   Reference Number                                       1892060
   Comments
   Status                                                 Rejected
   Fees
   Court Fee                                              $0.00
   Service Fee                                            $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain a copy of the court of appeals


https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=1328a78c-c0c6-4e26-b437-83f81d804c1f[12/18/2017 2:57:40 PM]
Envelope Details

           12/18/2017
   Other   02:57:10 opinion [Rule 68.4(j)]. The court of appeals opinion attached to appellant's petition
                      has blank pages every other page as well as other formatting issues. You have ten
           PM
                      days to tender a corrected petition for discretionary review.
   Documents
   Lead Document             isbell pdr PDR 12.13.17 w opinion.pdf                         [Original]


   eService Details
   Name/Email                   Firm                          Service Type                 Status         Served         Date/Time Opened
   barry glen johnson           Barry G. Johnson              EServe                       Sent           Yes            Not Opened
   barrygj@aol.com




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=1328a78c-c0c6-4e26-b437-83f81d804c1f[12/18/2017 2:57:40 PM]